DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 objected to because of the following informalities:.  
Claim 29 recites “wherein the method comprises….”  Claim 29 should be amended to clarify that the method “further comprises” the additional steps. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites several terms to define the different water limitations of the claim, such as “a body of water” “an anoxic body of water (10)”, “an underlying water layer (10)” “a surface water layer (12)”, “the water flow in the anoxic body of water (10)”; “ground water source (13) in the vicinity of the surface water layer (12)”.  It is noted that at least two of the terms, “an anoxic body of water (10)” and “an underlying water layer (10)”, are denoted with the same reference character, “(10)”.  It is unclear if these two terms are the same element of the claim or different elements that should be denoted with different reference characters.  Further, claim 23 recites “the anoxic body of water being an underlying water layer is a hypolimnion (10) of a thermally stratified body of water (20).”  Herein, the reference character “(10)” is also used to denote the “hypolimnion” limitation as well as the “anoxic body of water (10)” and the “underlying water layer (10)” limitations of claim 22.  Additionally, claim 22, lines 1 & 2 recite “restoration of a body of water comprising an anoxic body of water (10)” and lines 15-17 recite “mixture into the body of water….restore anoxic body of water (10)”  It is unclear if the “body of water” throughout the claim is in reference to the “anoxic body of water (10)” or is a separate and distinct limitation.  Overall, the recitation of different “water” limitations appear to be recited interchangeable or intermixed throughout the claims (see additional indefinite rejections below).  Applicants are encouraged to clarify each “water” limitation within each of the claims and the relationships between each of the limitations.  
Claims 23-30 are also rejected by virtue of its dependency.
Claim 22 recites “preferably” with regards to two limitations, i.e. percent of oxygen saturation and concentration of calcium nitrate-N.  The term “preferably” renders the limitation indefinite as it is renders the scope of the limitation unclear.
Claim 22 recites “a concentration of calcium nitrate-N of between 10 and 1000 mg/l, depending on the volume of the anoxic body of water (10) and the water flow in the anoxic body of water (10),”  It is unclear how the concentration of calcium nitrate-N is dependent upon the volume of water and/or the water flow of said water. 
Claim 22 recites “is mixed with oxygen (4), preferably in the form of atmospheric air, oxygen enriched atmospheric air, or 100% pure oxygen….”  It is unclear if the “mixed with oxygen” is a step of the claimed method for remediation and/or restoration or a feature of the “mixing water” prior to forming the mixture by “mixing water….with the calcium nitrate solution (3)”.  Further, claim 22 recites that the “water having a percent of oxygen saturation of between 50% and 150%, preferably around 100%,….”  It is unclear if the oxygen saturation is an inherent feature of the water limitation or is a result of the “mixed with oxygen (4).”  
Claim 22 recites “calcium nitrate-N….”  It is unclear what the “-N” signifies.  Applicants’ specification defines “Nitrate-N is part of the nitrogen that is bound to the nitrate ion.” (see page 8, line 17).  However, it is unclear how that nitrate-N/nitrate ion is a part of the compound, calcium nitrate.  Clarification is respectfully requested. 
Claim 25 recites “the water that is mixed with the calcium nitrate solution (3) is water taken from the hypolimnion (10) which is mixed with oxygen (4) to a percent of oxygen saturation of between 50% and 150%.”  It is unclear if the “mixed with oxygen” is a step of the claimed method for remediation and/or restoration or a feature of the hypolimnion water to be mixed with the calcium nitrate solution.  Claim 26 is also deemed indefinite for the same reasoning. 
Claim 26 recites “ground water (13) in the vicinity of the thermally stratified body of water (20)”.  Claim 26 is dependent on claim 22, which recites “ground water source (13) in the vicinity of the surface water layer (12)”.  It is unclear if the “ground water (13)” limitation of claim 26 is the same or different from the “ground water (13)” limitation of claim 22, as the limitation of claim 26, since the location/vicinity has changed, i.e. “thermally stratified body of water (20)” to “surface water layer (12)”
Claim 27 recites “the anoxic body of water being an underlying water layer is an anoxic body of water….”  The claim is indefinite because the “anoxic body of water” is being used to defined the “anoxic body of water.”  Further, it is unclear if the second recitation of “anoxic body of water” is a separate and distinct feature from the first recitation of “anoxic body of water.” 
Claim 27 recites “the anoxic body of water being an underlying water layer is an anoxic body of water comprised in a sludge or sediment layer of said body of water.”  The scope of claim 27 is too unclear for the Examiner to determine the metes and bounds of the claim.  Therefore, the Examiner is unable to conduct a search of the claim and unable to examine the merits of the claim. Thus, claims 27 and 28, which depends upon claim 27, as currently presented, cannot be assessed and examined beyond this point.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 23, 24 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANONYMOUS: "Report for the first year of the nitrate addition pilot test in the hypolimnion of Onondaga Lake (2011 ),"3 Parsons, 23 August 2012 (2012-08-23), page 49PP, XP002762964, Retrieved from the  internet: URL:http://www.dec.ny. gov/docs/regions pdf/nitratrpt11. pdf [retrieved on 2016-10-13]. (hereinafter "Honeywell 2012"), as evidenced by Yara Chemical Safety Data Sheet for YaraLiva CN-8 and “Dissolved Oxygen Why Is It Important?” by Water on the Web https://www.waterontheweb.org/under/waterquality/oxygen.html (2004) (hereinafter Water on the Web) 
Regarding claim 22, Honeywell 2012 discloses a summary report after the first year of the continuous addition of calcium nitrate solution to Onodaga Lake in order to inhibit release of methylmercury from the lake sediment to the overlaying water during thermal stratification (see pages 1-3 and 11), which is deemed a method for remediation and/or restoration of a body of water.  
The recitation of “comprising an anoxic body of water (10), wherein the anoxic body of water is an underlying water layer (10) lying below a surface water layer (12) and wherein a calcium nitrate solution (3) is added to the anoxic body of water (10)” in the preamble of claim 22 is deemed to not provide any structural or functional limitations.  Further, as noted above, the “water” limitations are deemed indefinite. For the sake of compact prosecution, the preamble of claim 22 is understood as a method for remediation and/or restoration of an anoxic body of water (10), CHARACTERIZED IN THAT the method comprises the steps of….  
Applicants’ specification, as admitted prior art, states that anoxic bodies of water are defined as “those with dissolved oxygen concentrations of less than 0.5 milligrams per litre.” See page 1, lines 8-9.  Honeywell 2012 states that “[A]s Onondaga Lake becomes thermally stratified each year (typically from late May through mid-to-late October), oxygen and nitrate concentrations decline gradually over time in the hypolimnion” (see page 2, 3rd full paragraph), that the “average dissolved oxygen concentration at the time of stratification setup in mid-May 2011 was approximately 10 mg/L…. Most of the oxygen in the hypolimnion was consumed by early July” (page 7, section 4.2, first paragraph) and Figure 14 illustrates that during the months of June to October the dissolved oxygen concentrations are zero mg/l (see figure 14, first graph).  Thus, the body of water in Honeywell 2012 is necessarily an anoxic body of water.  
Honeywell 2012 discloses that each application of the calcium nitrate solution (CN-8) to the lake involves 3 basic steps (see page 5).  “First, the barge was moved and anchored at one of the three application locations. The barge was held stationary at a location for the duration of the application by a concrete block anchoring system.  Second, inflow and outflow piping with an end-of-pipe diffuser were positioned deep within the lake water column. Third, the pumps were started and CN-8 was mixed with epilimnetic lake water on the barge and applied to the lower waters in the hypolimnion·of the lake via diffusers as a neutrally buoyant nitrate-water mixture” (see page 5, 2nd full paragraph), which is deemed mixing water with the calcium nitrate solution (3), resulting in a mixture, wherein the water is taken from either from the surface water layer (12) or the underlying water layer (10) (an indefinite feature of claim 22), and which is deemed pumping the mixture into the body of water.  
Honeywell 2012 discloses “[R]esults from nitrate addition during 2011 reported herein further show the suitability of a target nitrate-nitrogen threshold of 1 mg/L” (see page 3, section 2.1, 1st full paragraph) and that the “minimum required nitrate-nitrogen concentration of 1 mg/L was maintained, on average, both vertically near the lake bottom and laterally throughout the lake…” ( see page 11, section 5.0, 1st full paragraph), which is deemed the final concentration of nitrate-N in the remedied and/or restored anoxic body of water (10) is between 1 to 20 mg/l.
The claimed limitation “a concentration of calcium nitrate-N of between 10 and 1000 mg/l, depending on the volume of the anoxic body of water (10) and the water flow in the anoxic body of water (10)” is deemed indefinite.  Nevertheless, it is noted that Honeywell 2012 discloses that 2,200 gallons to 4,800 gallons of CN-8 was applied to the lake over a 4 to 7 hour period (see page 2, section 1.0, 1st paragraph and page 5, 3rd full paragraph) and that CN-8 is an aqueous solution having a concentration of >= 35- <45 % (see as evidence page 2 of the Safety Data Sheet from Yara Chemical). 
The claim limitation “is mixed with oxygen (4), preferably in the form of atmospheric air, oxygen enriched atmospheric air, or 100% pure oxygen” is deemed indefinite.  Nevertheless, it is noted that Honeywell 2012 discloses that the “average dissolved oxygen concentration at the time of stratification setup in mid-May 2011 was approximately 10 mg/L…(see page 7, section 4.2, 1st full paragraph).  The dissolved oxygen in a lake will necessarily be supplied by air meeting the surface of the lake (see as evidence Water on the Web page 4th paragraph “Where the air and water meet, this tremendous difference in concentration causes oxygen molecules in the air to dissolve into the water. More oxygen dissolves into water when wind stirs the water; as the waves create more surface area, more diffusion can occur.”)  
The claim limitation “water having a percent of oxygen saturation of between 50% and 150%, preferably around 100%” is deemed indefinite.  Nevertheless, Honeywell 2012 discloses that the “average dissolved oxygen concentration at the time of stratification setup in mid-May 2011 was approximately 10 mg/L, yielding an oxygen pool of 450 MT in the hypolimnion (typically below the 30-ft. water depth in Onondaga Lake). Figure 8 illustrates the depletion of the oxygen pool after the start of stratification, based on readings from the UFI robotic buoy located at South Deep. Most of the oxygen in the hypolimnion was consumed by early July” (see page 7, section 4.2, 1st full paragraph).  “Oxygen saturation is calculated as the percentage of dissolved O2 concentration relative to that when completely saturated at the temperature of the measurement depth. Recall that as temperature increases, the concentration at 100% saturation decreases. The elevation of the lake, the barometric pressure, and the salinity of the water also affect this saturation value but to a lesser extent. In most lakes, the effect of dissolved solutes (salinity) is negligible; but the elevation effect due to decreased partial pressure of oxygen in the atmosphere as you go up (recall the breathing difficulties faced by Mt. Everest climbers) isabout 4% per 300 meters (1000 feet). The DO concentration for 100% air saturated water at sea level is8.26 mg O2 /L at 25°C (77°F) and increases to 14.6 mg O2/L at 0°C” (see page 3/5, section “DO - % Saturation”, 1st full paragraph).
Regarding claim 23, Honeywell 2012 discloses the invention as discussed above in claim 22. Further, Honeywell 2012 discloses the Onondaga lake, which is an anoxic body of water, is a thermally stratified lake comprising an epilimnion layer, a hypolimnion layer and a thermocline layer (see page iv and pages 6 & 7, section 4.1 and figures 1, 11, 15 and 16), which is deemed the anoxic body of water being an underlying water layer is a hypolimnion (10) of a thermally stratified body of water (20).
Regarding claim 24, Honeywell 2012 discloses the invention as discussed above in claim 23. Further, Honeywell 2012 discloses the calcium nitrate solution is mixed with epilmnetic lake water on the barge (see page 5, 2nd full paragraph), which is deemed wherein the thermally stratified body of water (20) has an epilimnion (12), and the water that is mixed with the calcium nitrate solution (3) is water taken from the epilimnion (12).
Regarding claim 29, Honeywell 2012 discloses the invention as discussed above in claim 2X. Further, Honeywell 2012 discloses monitoring the lake conditions (see page 4, section 3.0/3.1 Nitrate Application Sequence).  “Measurements of dissolved oxygen, nitrate and other water quality concentrations in the deep portion of Onondaga Lake prior to the first application provided information needed to determine when to start adding nitrate to the lake” (see page 4, 3.1 Nitrate Application Sequence, 1st full paragraph), which is deemed the step of controlling and optimizing the amount of calcium nitrate solution that has to be added to the anoxic body of water (10) and the time when the calcium nitrate solution has to be added to the anoxic body of water (10).
Honeywell 2012 discloses “nitrate was added to the lower, stratified waters of Onondaga Lake as 40 single-day applications between June 30 and October 10, 2011. During that timeframe, a target dose of 4,800 gallons of liquid calcium nitrate solution (labeled CN-8 by the supplier Yara Chemical, of Tampa, Florida) was applied over a four- to seven-hour period during each of the 40 applications (see page 2, section Introduction, 1st full paragraph; see also section 3.1, and Tables 1 and 2), which is deemed optimizing the amount of calcium nitrate solution that has to be added to the anoxic body of water (10) and the time when and for how long the calcium nitrate solution has to be added to the anoxic body of water (10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell 2012  as applied to claim 23 above, and further in view of US 3,956,124 (hereinafter US 124).
Regarding claim 25, Honeywell 2012 discloses the invention as discussed above in claim 23. 
The claim limitation “is mixed with oxygen (4) to a percent of oxygen saturation of between 50% and 150%” is deemed indefinite.  Nevertheless, Honeywell 2012 discloses water that is mixed with the calcium nitrate solution has a percent of oxygen saturation of between 50% and 150%” (see rejection of claim 22).
Honeywell 2012 does not explicitly disclose the water that is mixed with the calcium nitrate solution (3) is water taken from the hypolimnion (10).
US 124 discloses a process of oxygenating the hypolimnion of thermally stratified water bodies (see US 124, col. 1, lines 5-7).  In US 124, “water is withdrawn from the hypolimnion at rate between 10 and 200 percent of the hypolimnion volume per month and first pressurized to superatmospheric pressure below 125 psig. At least 80 percent (by volume) oxygen gas is injected in the withdrawn pressurized water at rate between 5 and 300 lbs. oxygen per one million pounds withdrawn water. Also, the oxygen gas injection rate is less than the rate resulting in oxygen supersaturation of the withdrawn water at the pressure in the hypolimnion at the point of remixing. The resulting oxygen gas-water mixture is then returned to and remixed with the hypolimnion at rate to produce frictional head loss (in psi.) of at least 4 psi per 100 ft. of return conduit and at least 0.15 psi. per pound of injected gas per one million pounds withdrawn water” (see US 124, col. 3, lines 31 – 46).  US 124 discloses that it is beneficial to the ecology of the body of the water to maintain thermal stratification and maintain or increase the oxygen levels of the hypolimnion for the living organisms that exist in said layer, such as trout that exist only in cold water (see US 124, col. 1, lines 10-45).
US 124 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of body of water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the oxygenating process of US 124 into the process of Honeywell 2012 because said artisan would achieve both oxygenation of the hypolimnion as well as inhibit the release of methylmercury in the body of water in a single process, thereby achieving being both economical and efficient use of a single process. Withdrawing water from the hypolimnion and returning to the hypolimnion, as disclosed in US 124, helps reduce or eliminate any disruption to the thermal stratification of the body of water (see US 124, col. 3, lines 3-22).
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell 2012  as applied to claim 23 above, and further in view of US 2006/0086663 (hereinafter US 663).  
Regarding claim 26, Honeywell 2012 discloses the invention as discussed above in claim 23. Further, Honeywell 2012 discloses the thermally stratified body of water (20) has an epilimnion (12) (see rejection of claim 24).   The claim limitation “is mixed with oxygen (4) to a percent of oxygen saturation of between 50% and 150%” is deemed indefinite.  Nevertheless, Honeywell 2012 discloses water that is mixed with the calcium nitrate solution has a percent of oxygen saturation of between 50% and 150%” (see rejection of claim 22).
Honeywell 2012 does not explicitly disclose “the water that is mixed with the calcium nitrate solution (3) is taken from ground water (13) in the vicinity of the thermally stratified body of water (20)”.  Further, Honeywell 2012 does not disclose that the ground water limitation has an oxygen saturation of between 50% and 150%.
US 663 discloses a groundwater remediation system (see US 663, Abstract and paragraphs [0012]).  The remediation of groundwater achieves removal of undesirable elements from soil and groundwater (see US 663, paragraphs [0003], and [0008]-[0010]).  Further, US 663 discloses that the ground water is mixed with an oxidizing gas, such as atmospheric air, pure oxygen, ozone or mixtures thereof (see US 663 paragraphs [0012], [0013], [0019], [0024]-[0027]) in order to create conditions effective to remove undesirable elements from the water (see US 663 paragraphs [0002], [0007], [0013], [0027].  “dispersing oxidizing gas in groundwater 60 can be implemented to facilitate subsurface chemical or simultaneous chemical and biological oxidation of volatile organic substrates, such as chlorinated organic solvents, or the like.” [0027]).
US 663 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of body of water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to retrieve water for remediation from ground water, as disclosed in US 663, and use said ground water in the process of Honeywell 2012 because it would remove undesirable elements from the water.  The term “vicinity” in the limitation “ground water (13) in the vicinity of the thermally stratified body of water” is deemed any distance to the thermally stratified body of water.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a dispersing oxidizing gas step, as disclosed in US 663, to the process of Honeywell 2012 because the additional step of dispersing oxidizing gas, such as atmospheric air, to the groundwater facilities in creating an environment for the removal of undesirable elements (see US 663, paragraphs [0002] and [0027]). 
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell 2012  as applied to claim 23 above, and further in view of Willenbring, P.R., Miller, M.S. and Weidenbacher, W.D., 1984. Reducing sediment phosphorus release rates in Long Lake through the use of calcium nitrate. Lake and Reservoir Management, 1(1), pp.118-121 (hereinafter NPL). 
Regarding claim 30, Honeywell 2012 discloses the invention as discussed above in claim 22. 
Honeywell 2012 does not explicitly disclose the calcium nitrate solution comprises one or more substances for enhancing precipitation of phosphorus.
NPL disclose the “effect of injecting different dosage rates of calcium nitrate into the bottom sediments of Long Lake” (see NPL, Abstract).  NPL states that phosphorus is released from the bottom sediments of the lake and is a major factor contributing to accelerated eutrophication of the lake and the “phosphorus release from the sediment of a sewage-impacted lake could be virtually eliminated if a sufficient dose of calcium nitrate was applied to the sediment.” (see NPL, page 118, section Introduction).  NPL discloses that “[B]enficial effects that could be obtained by adding ferric chloride and slaked lime to the sediment in conjunction with the addition of calcium nitrate (see NPL, section Introduction, section Procedures and Methods Followed, Figure 2 and Conclusions).
NPL is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. treatment of body of water.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add ferric chloride, as disclosed in NPL, to the calcium nitrate solution of the remediation process of Honeywell 2012 because ferric chloride in combination with calcium nitrate achieves an increase in the removal of an undesirable element from the body of water, i.e. phosphorus (see NPL, section Introduction, section Procedures and Methods Followed, Figure 2 and Conclusions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773